— Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated November 20, 1987, which, after a hearing, revoked the petitioner’s taxi medallion and license to operate a taxicab in the respondent village.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The petitioner herein failed to effectuate service in strict compliance with CPLR 403 (c) and 311 (6). In order to obtain jurisdiction over the village, the petitioner was required to personally serve either the "mayor, clerk, or any trustee”, as set forth under CPLR 311 (6). Service of the notice of petition upon a receptionist at the office of the respondent village, with instructions that the papers be delivered to the Village Attorney, did not constitute service upon the proper official (see, Matter of Eso v County of Westchester, 141 AD2d 542; see also, Conway v Bano Buick, 88 AD2d 609; cf., Gandolfo v Village of Ossining, 4 AD2d 762).
In view of the above disposition, we need not reach the remaining issues raised by the parties. Spatt, J. P., Sullivan, Harwood and Balletta, JJ., concur.